Title: From Thomas Jefferson to J. Phillipe Reibelt, 25 January 1805
From: Jefferson, Thomas
To: Reibelt, J. Phillipe


                  
                     Sir 
                     
                     Washington Jan. 25.
                  
                  Your letter inclosing the two notes on the bank of deposit at Baltimore came safely to hand. I am sorry my error in putting my endorsement on the wrong note should have prevented their paiment. the bills are now re-inclosed with that error corrected. I inclose you also the invoice of the books last forwarded in a box, that you may test by it my statement in my last.   the Secretary of state had already observed to me that Burgoing’s book referred often to an Atlas without which it was of little value. the Atlas had escaped my notice in overhauling the books. you will do well therefore to forward it to the Secretary of state, direct, his postage being free as well as mine, and it being proper that each department should cover it’s own postages only. Accept my salutations.
                  
                     Th: Jefferson 
                     
                  
               